NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             16-DEC-2022
                                             07:55 AM
                                             Dkt. 46 OAWST
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


               STATE OF HAWAI I, Plaintiff-Appellant, v.
            JONNAH N.M. SMITH, also known as JONNAH SMITH,
                          Defendant-Appellee


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                   (CASE NO. 2FFC-XX-XXXXXXX)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, Hiraoka and Chan, JJ.)
            Upon consideration of the Stipulation for Dismissal of
Appeal, filed on November 21, 2022, by Plaintiff-Appellant State
of Hawai i, it appears that: (1) the appeal was docketed on
April 7, 2022; (2) the parties stipulate to dismiss the appeal,
under Hawai i Rules of Appellate Procedure Rule 42(b); and (3)
the stipulation is dated and signed by counsel for all parties
appearing in the appeal.
            Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved, and the appeal is dismissed.
            DATED:   Honolulu, Hawai i, December 16, 2022.

                                     /s/ Katherine G. Leonard
                                     Presiding Judge

                                     /s/ Keith K. Hiraoka
                                     Associate Judge

                                     /s/ Derrick H.M. Chan
                                     Associate Judge